DETAILED ACTION
Application 16/672375, “HYBRID ELECTRODES WITH BOTH INTERCALATION AND CONVERSION MATERIALS”, is a division of application 14/6331715, which claims priority from a provisional application filed on 2/25/14. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 1/21/22.  

Response to Arguments
Applicant’s arguments filed on 1/21/22 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
The cited art, i.e. Gan (USP 6551747), does not teach the use of LixTiyOz as the intercalation material as does the claimed invention.  In response, this deficiency as addressed by the Takeuchi (US 2010/0086848) and Moriyama (US 2012/0070744) references applied in the current art rejections in response to the amendment requiring LixTiyOz as the intercalation material.

 Gan teaches the use of the intercalation material LiCoO2, but such a material does not produce the same effect as does the claimed invention which utilizes LixTiyOz as the intercalation material. In response, the cited art is not required to teach the same advantage as does applicant’s invention.  A description of advantageous properties associated with a claimed invention may, 

The use of LixTiyOz as the intercalation material provide improved performance compared to a cathode material which does not include the intercalation material LixTiyOz.  Applicant relies on Figures 3A-3C of the instant application for supporting evidence demonstrating the improvement associated with the use of LixTiyOz.  Applicant is presumed to imply that the improved performance is sufficient to overcome any prima facie case of obviousness.  In response, the argument is not found persuasive for at least the following reasons: 
i) Figure 3 is specific to Li4-7Ti5O12 as the LTO and FeF3 as the metal fluoride.  This set is narrower in scope than the claimed invention which merely requires a broader LTO and a broader metal fluoride.  Evidence of criticality must be commensurate in scope with applicant’s invention as claimed to be of probative value (MPEP 716.02(d)).  
ii)  As described in MPEP 716.02(e) to be of probative value, evidence of nonobviousness must be weighed against the closest prior art.  In this case, Figure 3 compares the inventive test cell with FeF3 + LTO to a comparative test cell with FeF3 only, but does not compare the 3 + LiCoO2 or SVO as in the Gan, the closest prior art.  Since the relied on evidence does not compare applicant’s embodiment to the closest prior art embodiment, the evidence is not probative of patentability over Gan, 
iii) The description of Figure 3 does not characterize the improvement as unexpected or surprising.  Thus, the record does not demonstrate the Figure 3 improvement to be an unexpected improvement sufficient to outweigh any evidence of obviousness.  As described in MPEP 716.02(b), the burden is on applicant to demonstrate that experimental results are indeed unexpected.  See also MPEP 716.02(c) regarding the distinction between expected beneficial results and unexpected results.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 16, 19, 14, 32, 34, 63 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan (USP 6551747), Takeuchi (US 2010/0086848) and Moriyama (US 2012/0070744).  Supporting evidence is provided by Pereira (US 2011/0065001).
Regarding claim 1 and 32, Gan teaches an electrochemical device comprising: a cathode region, an anode region, and an electrolyte region, wherein the electrolyte region is positioned between the anode region and the cathode region (this is conventional battery structure as described in c5:62-c6:46);  
wherein the  cathode region comprises intercalation chemistry active material particles (“silver vanadium oxide… LiCoO2… as the first active material”, c4:52-55) and conversion chemistry active material particles (“fluorinated carbon… CuF2… as the second active material”, c4:56-57),  
wherein the intercalation chemistry active material particles and the conversion chemistry active material particles are substantially segregated into two layers (c7:17-47). 
It is noted that Gan refers to a first active material having a high rate capability, e.g. SVO or LiCoO2, readable on the claimed intercalation chemistry active material, and a second active material having a lower rate capability but higher energy density, e.g. fluorinated carbon or CuF2, readable on the claimed conversion chemistry active material.

Gan does not expressly teach wherein the conversion chemistry active material particles are present in the cathode region at a weight fraction greater than about 70 w/w % of the active material in the cathode region; and wherein the intercalation 
However, it has been held that limitations drawn to an optimized or preferred value of a known result-effective variable are prima facie obvious as a matter of routine optimization (MPEP 2144.05 II).  In this case, Gan does teach that in order to increase cell capacity, the amount of the second active material (e.g. CFx or CuF2) should be maximized, while the amount of the first active material (e.g. SVO or LiCoO2 should be minimized (c7:47-54).  Accordingly, the ratio of first active material to second active material is established as an obvious to optimize result-effective variable. 
Moreover, as described in MPEP 2144.05 I, a prima facie case exists where the disclosure of the prior art does not lie within the claimed range, but is close enough such that the same properties would be expected.  In this case, Gan further gives an example including 0.3 g first material, and 0.5 g second material (c9:30-40), suggesting a 62.5% weight fraction of the conversion chemistry active material and a 37.5% weight fraction of the intercalation chemistry active material.  These values are found to be close enough to the claimed value of “about” 70 wt% conversion chemistry material, and “about” 30% intercalation chemistry active material that the same or substantially the same properties would be produced compared to the claimed invention.
The active material concentration range limitation of claim 32 is found to largely overlap the range limitation of claim 1, and therefore to be obvious for the same reasons as detailed above.

Gan is silent as to wherein the conversion chemistry active material particles when charged comprise a metal fluoride; and wherein the conversion chemistry active material particles when discharged comprise LiF and a nanodimensioned metal.
However, the described behavior appears to be the conventional behavior of metal fluorides such as the CuF2 of Gan when charged with lithium*.  Such intrinsic behaviors of materials need not be recognized by the prior art (MPEP 2112).
*As supporting evidence, consider Pereira which teaches that the lithiation of metal fluorides leads to a conversion chemistry process, wherein LiF and nanodimensioned metals are produced (paragraph [0006]).


Regarding the 1/21/22 amendment, Gan teaches the use of LiCoO2 as a “first active material” [readable on the intercalation chemistry active material] (c4:47-57), but does not expressly teach the first active material being a LixTiyOz material such as Li4Ti5O12.  
However, Gan does teach that the first active material is not limited to LiCoO2, but in a broader sense the first active material may be “any material which has a relatively lower energy density but a relatively higher rate capability than the second active material” (c4:47-57).  
In the battery art, Takeuchi teaches that the use of lithium titanate [Li4Ti5O12] as a positive or negative electrode active material is well known, and further teaches that lithium titanate has low energy density (paragraph [0005]).
4Ti5O12] as an electrode active material is well known, and further teaches that lithium titanate has an excellent rate property (paragraph [0002]).  Moriyama further teaches that lithium titanate is useful as a positive electrode active material (“Evaluation 2” at page 8).
It would have been obvious to a person having ordinary skill in the art at the time of invention to substitute lithium titanate [Li4Ti5O12] for the LiCoO2 first active material of Gan, since Gan teaches that materials known to have low energy density and high rate characteristics are suitable as the first active material, relied on in the rejections as the intercalation chemistry active material.  Such a modification merely requires the substitution of one known active material for another to yield the predictable result of a cathode having the desirable properties taught by Gan; therefore, a prima facie case of obviousness for simple substitution exists as described in MPEP 2141.  

Regarding claim 6, Gan remains as applied to claim 1.  Gan further teaches wherein the intercalation chemistry active material particle layer is positioned between the conversion chemistry active material particle layer and the electrolyte region (e.g. see Example 1 at c8:11-18).

Regarding claim 10 and 63, Gan remains as applied to claim 1 or 32.  Gan further teaches wherein the conversion chemistry active material particles when charged comprise a member selected from the group consisting of FeF2, NiF2, FeOxF3-2x, FeF3, MnF3, CoF3, CuF2 materials, alloys, and combinations thereof; wherein 0<x.ltoreq.3/2; and wherein the conversion chemistry active material particles when 

Regarding claim 14, 34 and 67, Gan remains as applied to claim 1 or 32.  Gan is silent regarding the upper voltage levels, the conversion voltages, and the intercalation voltages of the taught materials.  However, since Gan teaches materials the same as those taught by applicant to be suitable for the claimed invention (e.g. CuF2 as conversion chemistry active material; LiCoO2 as intercalation chemistry active material); therefore, the materials would be expected to have the claimed properties which make the materials suitable use in the invention.
The “capable of being charged” limitation of claim 67 is likewise obvious over Gan in view of the similarity of materials.  It is noted that this is a functional limitation which does not set forth any new and specific structure which facilitates the described function, thus the similar materials of Gan are presumed to be capable of being charged in the same manner.

Regarding claim 16, Gan remains as applied to claim 1.  Gan further teaches wherein the conversion chemistry active material particles are characterized by a conversion voltage which is higher than the intercalation voltage of the intercalation chemistry active material particles (this recitation is drawn to a materials property of the active materials.  Since Gan teaches the same active materials, e.g. LiCoO2 and CuF2, the same properties would be expected).

Regarding claim 19, Gan remains as applied to claim 1.  Gan further teaches wherein the cathode region comprises a conversion chemistry active material particles and at least two different types of intercalation chemistry active material particles (c4:50-55 teaches that the first active material, readable on the intercalation chemistry active material, may be a mixture of materials).


Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gan (USP 6551747), Takeuchi (US 2010/0086848), Moriyama (US 2012/0070744) and Kuriki (US 2013/0252064).
Regarding claims 9, Gan remains as applied to claim 1.  Gan does not appear to teach the electrolyte being a substantially solid sulfide electrolyte.
In the battery art, Kuriki that a lithium battery may be configured to have a solid sulfide based electrolyte in order to improve safety of the battery (paragraphs [0007, 0059]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a substantially solid sulfide electrolyte in order to improve the safety of the device as taught by Kuriki.

Claims 21, 23 and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gan (USP 6551747), Takeuchi (US 2010/0086848), Moriyama (US 2012/0070744) and Desilvestro (US 2007/0042264).
Regarding claims 21 and 23, the limitations of claim 21 drawn to the individual battery cells are taught by or obvious over Gan, Takeuchi and Moriyama as previously described in the rejection of claim 1. The active material ratio of claim 21 (80:20 or more) is narrower than the ratio of claim 1 (70:30 or more); nevertheless, the claimed ratio range is obvious for the same reasons including at least the ratio being taught as an obvious to optimize result-effective variable.

Gan does not appear to teach the individual cells being joined to form a battery pack of a battery management system wherein the cells are coupled to an electric motor and chargeable by pulses, e.g. from regenerative breaking. 
In the battery art, Desilvestro teaches individual cells being joined to form a battery pack of a battery management system wherein the cells are coupled to an electric motor and chargeable by pulses, e.g. from regenerative breaking (e.g. paragraphs [0005, 0007]; see also Figures 1, 2). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to join the individual cells to form a battery pack of a battery management system wherein the cells are coupled to an electric motor and chargeable by pulses, e.g. from regenerative breaking as taught by Desilvestro for the benefit of providing a practical application for a battery.

Regarding claims 60-62, the cited art remains as applied to claim 21.  The limitations of dependent claims 60-62 are found to be obvious for the reasons previously detailed in the rejection of claims 63-65.

Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Pereira (US 2011/0065001) teaches an electrochemical device including intercalation chemistry active material mixed in the same as conversion chemistry active material.
Wang (CN 101901936) teaches a positive electrode material including a mixture of intercalation chemistry and conversion chemistry active materials, with very high concentration of the conversion chemistry active material (e.g. [0031]).
Tong (US 2014/0264198) teaches an electrochemical device including a composite of intercalation chemistry active material and conversion chemistry active material.
Strand (US 2015/0188187) teaches electrochemical cells including garnet based electrolyte.
Yushin (US 2015/0155546) teaches metal fluoride conversion chemistry active materials.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723